[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]               MEMORANDUM RE: MOTION TO DISMISS  RE-OPEN
At the conclusion of the plaintiff's case the defendant made a CT Page 8602 timely Motion to Dismiss claiming that plaintiff had failed to establish a prima facie case. The court allowed the parties time to file memoranda. In the interim the plaintiff has filed a Motion to Re-Open. Since the court agrees that to deny the plaintiffs request to re-open might result in an injustice the court will grant the plaintiff's Motion to Re-Open and will suspend judgment on the Motion to Dismiss until the plaintiff has concluded his case.
PELLEGRINO (J)